Case 2:18-cv-00565-RBL Document 60-2 Filed 06/22/20 Page 1 of 4




  EXHIBIT B
           Case 2:18-cv-00565-RBL Document 60-2 Filed 06/22/20 Page 2 of 4


From:             Todd Logan
To:               Menaldo, Nicola C. (SEA); O"Sullivan, Kathleen M. (SEA)
Cc:               Rafey Balabanian; Brandt Silver-Korn; Cecily Shiel
Subject:          Re: Activity in Case 2:18-cv-00565-RBL Fife v. Scientific Games Corp Motion to Amend
Date:             Wednesday, May 13, 2020 9:33:19 AM


Nicola and Katie:

I wanted to send a quick note of apology for not being able to provide you all advance notice
on this motion. As we describe in the motion, this issue arose suddenly and unexpectedly. Our
determination was (and remains) that, in the interests of transparency and efficiency (both for
the parties and for the Court), the most important thing was to get the papers on file as quickly
as possible before turning to "what's next."

Now, as to "what's next." We would prefer to obtain the relief sought by the motion--that is,
substituting Ms. Reed in for Ms. Fife--through stipulation rather than through contested
motion practice. With that interest in mind, we are open to providing a variety of concessions
to smooth out the transition and otherwise make this litigation more efficient for your client.
For example, we are willing to:

           Deem all RFP's previously served on Ms. Fife as having been served upon Ms. Reed
           as of the date of our agreement ("Effective Date")
           Commit to substantially completing responsive document production within 21 days
           of the Effective Date
           Deem all interrogatories served on Ms. Fife as having been served upon Ms. Reed
           the Effective Date
           Commit to substantially completing responses to those interrogatories within 21 days
           of the Effective Date
           Commit to obtaining and producing Ms. Reed's app download and transaction history
           information from Facebook, Apple, and Google (to be obtained via consumer-facing
           download portals we learned of during the course of third-party discovery) within 21
           days of the Effective Date.
           Commit to limiting any pre-certification-motion depositions of Scientific Games
           and/or its representatives to a single 30b6 deposition conducted by video-conference.
           Refrain from serving any additional written discovery in advance of filing a class
           certification motion.

This is not intended to be an exhaustive list--to the extent there are other reasonable requests
your client has, we're more than happy to consider. In any event, I look forward to hearing
your views on the above, and please do let me know if it would be helpful to discuss by phone.
Thanks.

Best,

Todd

On Tue, May 12, 2020 at 3:29 PM <ECF@wawd.uscourts.gov> wrote:

  This is an automatic e-mail message generated by the CM/ECF system. Please DO
  NOT RESPOND to this e-mail because the mail box is unattended.
  ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
     Case 2:18-cv-00565-RBL Document 60-2 Filed 06/22/20 Page 3 of 4


policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is
required by law or directed by the filer. PACER access fees apply to all other users. To
avoid later charges, download a copy of each document during this first viewing.
However, if the referenced document is a transcript, the free copy and 30 page limit do
not apply.

                                  U.S. District Court

         United States District Court for the Western District of Washington

Notice of Electronic Filing

The following transaction was entered by Logan, Todd on 5/12/2020 at 3:28 PM PDT and
filed on 5/12/2020
Case Name:           Fife v. Scientific Games Corp
Case Number:         2:18-cv-00565-RBL
Filer:               Sheryl Fife
Document Number: 52

Docket Text:
MOTION to Amend [1] Complaint,Motion for Leave to Amend and Substitute
Donna Reed as Class Representative, filed by Plaintiff Sheryl Fife.
(Attachments: # (1) Exhibit 1 - Proposed FAC [Clean], # (2) Exhibit 2 -
Proposed FAC [Redline], # (3) Proposed Order) Noting Date 5/29/2020, (Logan,
Todd)


2:18-cv-00565-RBL Notice has been electronically mailed to:

Benjamin H Richman &nbsp &nbsp brichman@edelson.com, docket@edelson.com

Brandt Silver-Korn &nbsp &nbsp bsilverkorn@edelson.com, docket@edelson.com

Cecily C Shiel &nbsp &nbsp cshiel@tousley.com, efile@tousley.com,
jmrozek@tousley.com

David T. Martin &nbsp &nbsp DMartin@perkinscoie.com, DocketSEA@perkinscoie.com,
jstarr@perkinscoie.com

Eve-Lynn Rapp &nbsp &nbsp erapp@edelson.com, docket@edelson.com

Jay Edelson &nbsp &nbsp jedelson@edelson.com, docket@edelson.com

Kathleen M O'Sullivan &nbsp &nbsp KOSullivan@perkinscoie.com,
docketsea@perkinscoie.com, LNelson@perkinscoie.com

Nicola Menaldo &nbsp &nbsp NMenaldo@perkinscoie.com, docketSEA@perkinscoie.com,
kklemperer@perkinscoie.com
          Case 2:18-cv-00565-RBL Document 60-2 Filed 06/22/20 Page 4 of 4


     Rafey S Balabanian &nbsp &nbsp rbalabanian@edelson.com, docket@edelson.com

     Todd Logan &nbsp &nbsp tlogan@edelson.com, bsilverkorn@edelson.com,
     docket@edelson.com

     Tyler S. Roberts &nbsp &nbsp troberts@perkinscoie.com, DocketSEA@PerkinsCoie.com,
     jstarr@PerkinsCoie.com

     2:18-cv-00565-RBL Notice will not be electronically mailed to:

     The following document(s) are associated with this transaction:

     Document description:Main Document
     Original filename:n/a
     Electronic document Stamp:
     [STAMP dcecfStamp_ID=1035929271 [Date=5/12/2020] [FileNumber=8042333-0
     ] [a68a3184d1722984ee8331001dc3eaa030906d0481ae3b5a09bf328e36071392f1e
     1450cee3c5e5c050d07c9451a3956528c809351e25b89e2d705e776acde5a]]
     Document description: Exhibit 1 - Proposed FAC [Clean]
     Original filename:n/a
     Electronic document Stamp:
     [STAMP dcecfStamp_ID=1035929271 [Date=5/12/2020] [FileNumber=8042333-1
     ] [c190ab872d613b7ea027ca00dfd2894803d994e1bad9d6cd66d7f97fa57adc36a6f
     7d2196af9f0acf758e0b7aa26c0e409825659abd2c832d41943662a644ece]]
     Document description: Exhibit 2 - Proposed FAC [Redline]
     Original filename:n/a
     Electronic document Stamp:
     [STAMP dcecfStamp_ID=1035929271 [Date=5/12/2020] [FileNumber=8042333-2
     ] [7ea6f2ea3800350465ec8b2f9c5a4708ff37fbb449e6d18c46a4dd056fcecbaeab1
     2904056d6859cf8739da9f85a5d9338af7b188d0d18c1707f7d9a27bff8b2]]
     Document description: Proposed Order
     Original filename:n/a
     Electronic document Stamp:
     [STAMP dcecfStamp_ID=1035929271 [Date=5/12/2020] [FileNumber=8042333-3
     ] [774c8999c03b0f6365b6133223642ebc78fff3538c390e49ee84a939ef9489cb5de
     c442330279f48cabfb729822038399f64acc4d06f64dc8c760ea76b00bad3]]


--
Todd Logan | Edelson PC |
123 Townsend Street, Suite 100
San Francisco, CA 94107
415-638-9660 (direct) | 415.212.9300 (firm) | 415.373.9495 (fax)
tlogan@edelson.com | www.edelson.com
